Citation Nr: 0416443	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  99-23 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for arthritis, to 
include of the left elbow, wrists and hands. 

3.  Entitlement to service connection for a respiratory 
disability, to include bronchitis, pneumonia and a sinus 
disability. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty for training from October 
21, 1983 to February 22, 1984, and active military service 
from December 17, 1984 to December 16, 1985, September 17, 
1990 to September 21, 1990, June 1, 1994 to May 31, 1998, 
March 5, 2000 to June 2, 2000 and May 15, 2001 to September 
25, 2001.  He also had periods of service with the Air Force 
Reserve and the Wisconsin Army National Guard. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In February 2001, the Board remanded the veteran's claims to 
the RO in Chicago, Illinois for additional development.  The 
requested development has been completed and the case is 
ready for final appellate review. 


FINDINGS OF FACT

The competent clinical evidence of record does not 
demonstrate that the veteran has a current left knee 
disability, arthritis (to include of the left elbow, hands or 
wrists), or a respiratory disability (to include sinusitis, 
pneumonia or bronchitis). 


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in, or aggravated 
by, active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002);  
38 C.F.R. § 3.303 (2003).

2.  Arthritis (to include of the left elbow, hands and 
wrists) was not incurred in, or aggravated by, active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.307. 3.309 (2003).

3.  A chronic respiratory disability (to include sinusitis, 
pneumonia and bronchitis) was not incurred in, or aggravated 
by, active military service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VCAA Notice

With regard to the duty to notify, a March 2001 letter from 
the RO to the veteran informed him of the information and 
evidence necessary to substantiate his claims, which 
evidence, if any, he should obtain, and which evidence, if 
any, VA would attempt to obtain on his behalf with respect to 
the instant claims.  The March 2001 letter also advised the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction.  See Pelegrini 
v. Principi, 14 Vet. App. 412 (2004).  However, in the 
present case, the February 1999 rating decision on appeal, 
which initially denied the claims, was promulgated prior to 
the enactment of the VCAA.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire adjudication process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to him.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  As noted above, the 
March 2001 letter advised the appellant to submit any 
evidence in support of his claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post-service treatment and VA examinations.  In 
addition, in February 2001, the Board remanded the veteran's 
claims to the RO for additional development to include, but 
not limited to, obtaining additional service medical records 
and scheduling the veteran for VA examinations.  In October 
2002 and April 2003, the National Personnel Records Center 
informed the RO that there were no other service medical 
records for the veteran on file.  VA examinations of the 
veteran were performed in April 2001.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims on appeal.  Essentially, all 
available evidence that could substantiate the claims has 
been obtained.  

Factual Background

Service medical records include a December 1984 Report of 
Medical History, wherein the veteran reported having painful 
joints.  The examining physician indicated that the veteran 
had strained his left knee in October 1983, that he had 
experienced symptoms for three to four days, and, since that 
time, there had been no evidence of pain, swelling, buckling 
or locking.  A December 1988 Report of Medical History 
reflects that the veteran reported having swollen or painful 
joints.  In February 1995, the veteran was seen in the health 
unit and complained of having a productive cough, fatigue and 
sweats.  An assessment of pneumonia versus bronchitis was 
entered.  A March 1998 medical report noted that the veteran 
had had acute bronchitis and pneumonia in 1995 and that he 
had been treated with antibiotics.  In April 1998, the 
veteran was seen in the primary car clinic with complaints of 
dizziness, dry mouth and possible dehydration.  Assessments 
of upper respiratory infection and acute sinusitis were 
recorded.  Dental patient medical history reports, dated in 
June 1997 and March 1998, note that the veteran had a history 
of arthritis.  A Report of Medical Assessment, dated in May 
1998, reflects the veteran reported having pneumonia and 
bronchitis for five days in February 1995.  The examining 
physician indicated that the veteran had symptoms of 
bronchitis in February 1995 with no objective findings of 
pneumonia.  

During a September 1998 VA general medical examination, the 
veteran complained that his left knee hurt in the medial 
aspect.  He indicated that he had injured his left knee in 
October 1993, during basic training, and that it currently 
hurt, and prevented him from participating in certain 
activities, such as jogging and tennis.  He also reported 
having arthritis in his hands and fingers, and stiffness in 
other joints.  The diagnosis was pain in the left knee, based 
on the veteran's report of a service injury.  There was also 
a diagnosis of cervical strain and muscular strain in the 
hands and fingers, due to repetitive motion.

A September 1998 VA examination report for complaints of 
rhinitis and sinusitis indicates that the veteran had normal 
eardrums. The examiner stated that the "remainder of the nose 
and throat examination including the nose, nasopharynx, 
mouth, larynx, and the neck examinations are all within 
normal limits." The diagnosis was intermittent rhinitis and 
sinusitis, non allergic in type, intermittently over the past 
3-4 years, requiring antibiotic therapy.

An October 1998 VA nerve conduction study indicated that the 
veteran complained of having stiff and swollen hands in the 
morning.  The bilateral median and ulnar motor, sensory and 
F-wave studies were within normal limits.  The impression was 
a normal study.

A private medical record from B.F. Sakran, M.D. indicates 
that in January 1999, the veteran had acute bronchitis and 
acute sinusitis. 

In April 2001, the veteran was provided a VA orthopedic 
examination in response to a February 2001 Board remand.  The 
examiner indicated that he had reviewed the veteran's entire 
claims file prior to the examination.  The veteran reported a 
history of injury to his left knee in 1983.  A physical 
evaluation of the left knee, wrist, hands and elbows was 
essentially normal with the exception of some tenderness to 
palpation over the medial retinaculum of the left knee and 
medial epicondyle.  A diagnosis of left knee strain, by 
history was recorded by the examiner.  The examiner further 
concluded that while the veteran had subjective complaints 
referable to the left knee during the course of the 
examination, there were no true abnormal objective physical 
findings of the left knee.  The examiner noted that physical 
examination of the left elbow, hands and wrists was normal.  
Overall, the examiner found that the veteran had more 
subjective complaints than would be supported by his 
objective physical examination of the left knee.  The 
examiner further expounded that it was not at all clear where 
the veteran's current complaints with respect to the left 
knee could be related to the injury during basic training 
because there were no true abnormal objective physical 
findings at that time.  X-ray examination of the left elbow, 
wrists, hands, and left knee were negative for arthritis, and 
were characterized as normal studies.

An April 2001 VA pulmonary consultation report reflects that 
the veteran gave a history of sinusitis and bronchitis.  
After an examination of the veteran, to include pulmonary 
function tests, the examiner indicated that there was no 
indication that the veteran had any residuals of sinus 
infections, chronic bronchitis or pneumonia.  

Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Active service includes 
any period of active duty for training during which the 
individual was disabled from a disease or an injury incurred 
in the line of duty, or a period of inactive duty training 
during which the veteran was disabled from an injury incurred 
in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a). Further, active duty for training includes full-time 
duty in the Armed Forces performed by the Reserves for 
training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c). 

Reserves means a member of a reserve component of one of the 
Armed Forces, including the Army National Guard of the United 
States, and the Air Force Reserve. 38 U.S.C.A. § 101(26), 
(27).  In the present case, as the veteran had service in the 
United States Army, the Air National Guard of the United 
States, and the Army Reserve, he may be service-connected for 
his claimed disabilities if there is probative medical 
evidence of a current disorder that is causally related to 
either an incident of his active military service or an 
injury or disease that occurred during active for duty 
training.  Otherwise, mere presence in the Reserves or 
National Guard does not constitute qualifying service for 
compensation for injury or disease incurred in service.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and arthritis becomes manifested to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2003).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such have resulted in a disability. See 38 
U.S.C.A. §§ 1110, 1131.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In the case at hand, the Board notes that the veteran has 
reported as medical history that he strained his left knee 
during service in October 1983 without residual symptoms 
after 3-4 days, reported as medical history that he received 
treatment for bronchitis/pneumonia, an upper respiratory 
infection and sinusitis, and was noted to have had a history 
of arthritis.  However, the salient point to be made is that 
when recently examined by VA in April 2001, pursuant to a 
Board February 2001 remand in order to determine the etiology 
of any currently present left knee, arthritis, bronchitis, 
sinusitis and pneumonia, the veteran was diagnosed as having 
a left knee strain, by history only.  There was also no X-ray 
evidence of any arthritis of the left knee, left elbow, 
wrists, or hands.  The VA examiner also concluded that there 
was no indication that the veteran currently had any 
residuals of sinus infections, chronic bronchitis or 
pneumonia.  Although the veteran has complained of having a 
left knee disability, arthritis and a respiratory disability, 
claimed as a sinus disability, bronchitis and pneumonia, the 
most recent (April 2001) VA examination notes that the 
veteran does not presently have any of the aforementioned 
disabilities.  In the absence of such evidence, there is no 
basis for a grant of service connection for the disabilities 
on appeal.

For these reasons, the claims for service connection for a 
left knee disability, arthritis (to include of the left 
elbow, hands and wrists) and a respiratory disability (to 
include bronchitis, pneumonia and a sinus disability) must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in the instant appeal. See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a left knee disability 
is denied. 

Entitlement to service connection for arthritis, to include 
of the left elbow, hands and wrists, is denied. 

Entitlement to service connection for a respiratory 
disability, to include bronchitis, pneumonia and a sinus 
disability, is denied. 



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



